OPINION ON REHEARING
DORSEY, Justice.
This case has been the subject of two earlier opinions by this court on procedural *514matters. We initially affirmed the appellant’s conviction for his failure to file a critical volume of the statement of facts. On rehearing over a dissenting opinion, we allowed appellant to supplement the record with the missing statement of facts. We now address the merits of the appeal.
Appellant, Eduardo Enrique Rios, pleaded guilty to delivery of cocaine, and the trial court assessed punishment at thirty-five years’ imprisonment plus a $100,000.00 fine. His sole defense was his claim of entrapment. We affirm the judgment of the trial court.
By a single point of error, appellant argues that the trial court erred in overruling his motion to dismiss because entrapment was established as a matter of law because the state failed to rebut the defense. Appellant admits that he arranged the delivery of cocaine to P.D. Rosales, an undercover narcotics officer for the Houston police department. However, appellant claims he was induced to do so because of repeated telephone calls which took place over a period of several months. Additionally, appellant claims that Officer Rosales induced him, by way of sexual favors, to obtain the cocaine.
The defense of entrapment is found in Tex. Penal Code Ann. § 8.06 (Vernon 1974), which provides in part:
(a) It is a defense to prosecution that the actor engaged in the conduct charged because he was induced to do so by a law enforcement agent using persuasion or other means likely to cause persons to commit the offense. Conduct merely affording a person an opportunity to commit an offense does not constitute entrapment.
The defendant has the burden of producing evidence to raise the defense of entrapment, but the State has the burden of persuasion to disprove it. Bush v. State, 611 S.W.2d 428 (Tex.Crim.App.1980). Once the issue of entrapment has been raised, it is a factual issue for the trier of fact, unless it is established as a matter of law. Melton v. State, 713 S.W.2d 107, 113 (Tex.Crim.App.1986). If the evidence on the issue of entrapment is in conflict, the issue is not established as a matter of law and should be determined by the trier of fact. Id. at 113; England v. State, 729 S.W.2d 388, 392 (Tex.App.—Fort Worth 1987, pet. ref’d). As the trier of fact, it is the trial judge’s function to determine the weight and credibility of the witnesses’ testimony. Powell v. State, 479 S.W.2d 685, 687 (Tex.Crim.App.1972); England, 729 S.W.2d at 392.
The record establishes that appellant and Rosales met on January 24, 1988, in a Houston restaurant. At that meeting Rosales informed appellant that she was interested in purchasing six kilograms of cocaine. Appellant indicated that he knew individuals who could supply large quantities and, during a second meeting, furnished Rosales with a small quantity of cocaine as a sample. Officer Rosales and a confidential informant attempted to arrange a “buy-bust” with appellant but the deal fell through because appellant insisted that the purchase had to occur in a house which Rosales could not enter for security reasons.
There was conflicting testimony concerning the course of events over the next several months prior to appellant’s arrest. Appellant alleged that Rosales repeatedly contacted him by telephone pressuring him to arrange the drug deal. Appellant also alleged that he engaged in sexual relations with Rosales. Rosales, on the other hand, denied having sex with appellant and claims she only called appellant after having been paged by him. The “deal” was eventually arranged, and on June 14, 1988, appellant was arrested at the crime scene for delivery of two kilograms of cocaine.
The issue of entrapment was properly submitted to the trial judge as the trier of fact because the evidence on entrapment was conflicting. Entrapment was not established as a matter of law. Appellant’s sole point of error is overruled. We affirm the judgment of the trial court.
NYE, C.J., concurs.